Citation Nr: 1429746	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS) prior to January 14, 2013, and in excess of 30 percent on and after January 14, 2013.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004. 

The TDIU matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Roanoke, Virginia, RO.  

The Board remanded the TDIU issue in May 2010 and June 2011.  During the pendency of the TDIU issue, the Board granted service connection for IBS in June 2011 and the AMC granted service connection for a major depressive disorder, recurrent, severe, without psychotic features in September 2012.  

The initial rating for IBS comes before the Board from a June 2011 rating decision of the Appeals Management Center (AMC) in Washington, DC, which implemented the Board's grant of service connection and assigned an initial noncompensable rating.  The Roanoke RO assigned an increased initial rating of 30 percent for IBS, effective January 14, 2013, in a December 2013 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As discussed, a June 2011 rating decision implemented the Board's grant of service connection and assigned an initial noncompensable rating for IBS.  The Veteran submitted a May 2012 Notice of Disagreement as to the initial rating.  Although the RO later increased the rating to 30 percent, this does not abrogate the Notice of Disagreement.  The claim must be remanded to allow the AOJ to provide the Veteran with a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board must also remand to assemble a complete record on appeal.  In the September 2012 rating decision, wherein the AMC granted service connection for a psychiatric disorder, it listed a July 11, 2012 "Report from VAMC."  The December 2013 rating decision mentions a January 2013 claim for an increased rating for IBS and two sets of additional private treatment records, one from November 2009 to June 2010 and another from April 2011 to June 2012.  This additional evidence is not in the Veteran's paper, Veterans Benefits Management System (VBMS), or Virtual VA claims file.  

The issue of entitlement to a TDIU is also inextricably intertwined with the IBS rating issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  The adjudication of TDIU entitlement must be deferred until the completion of any necessary development and issuance of the SOC for the IBS initial rating.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the July 2012 "Report from VAMC" described in the December 2012 rating decision and the treatment records from Gastroenterology Associates of Tidewater dated from April 12, 2011 through June 5, 2012 and the treatment records from Park Place Medical Center dated from November 6, 2009 through June 9, 2010, as described in the December 2013 rating decision.  (These records may be in a temporary file at the Roanoke RO.) 

2.  Provide the Veteran with an SOC as to the issue of an initial compensable rating for irritable bowel syndrome (IBS) prior to January 14, 2013, and in excess of 30 percent on and after January 14, 2013.  The Veteran should be informed that a timely Substantive Appeal must be filed in order to perfect an appeal of this issue to the Board.  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

3.  After completing the foregoing, the AOJ should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

